DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receptacle identification marking or index or component include in Claim 2; and the gripping means recited int Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Palletiser (900).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:   Claims 1 and 6 recite “a said assembly.” Including the word “a” before the word “said” is not necessary and may lead to confusion regarding proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “locking wedges of a said assembly.” It is unclear what Applicant intends to claim as “locking wedges of a said assembly.” For the purposes of examination Claim 1 is being construed to claim “locking wedges” as part of the receptacle.
Claim 2 recites the limitation “or component” it is unclear what the Applicant intends to claim as “the component.”
Claim 3 recites the limitation "the bottom surface" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "pin housing" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “forms a pallet” it is unclear what the Applicant intends to Claim and how the receptacle can “form a pallet.”  For the purposes of examination “a pallet” is being construed as an additional component of the receptacle that provides a means for the receptacle to be transported in an automatic assembly line.
Claim 5 recites the limitation "the bottom face" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected under 35 U.S.C. 112(b) by virtue of each claims depending upon Claim 1.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jeannerat (EP 1454691 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Jeannerat in view of Fleury et al. (CH 711617 A2).
Regarding Claim 1,  Jeannerat disclose a receptacle (1) capable of receiving a horological assembly (6) and handling same on a setting machine, wherein said receptacle (1) is a support (1) which includes, for receiving a said assembly (6), a substantially planar bearing surface (5), and which includes, below said bearing surface (5), a spring mechanism (11) for receiving a said assembly (6), and, above said bearing surface (5), locking wedges (32/33) 
Jeannerat further discloses a means for positioning (35/36) a workpiece (6) on the support surface (5), which are moreover adapted to the structure of the workpiece (6). The means of positioning (35/36) provides a horizontal force couple which is an angular orientation means for orientation in abutment pressure of an internal edge (positioning holes of the workpiece 6 a comprised of internal edges) that is between the bearing surface (5) and the locking wedges (32/33). See Fig. 1 and Paragraph 0014.

    PNG
    media_image1.png
    316
    276
    media_image1.png
    Greyscale
To the extent that applicant may argue that Jeannerat does not disclose wherein between said bearing surface (Jeannerat, 5) and said locking wedges (Jeannerat, 32/33), angular orientation means for the angular orientation in abutment pressure of an edge of said assembly (Jeannerat, 6) on said support (Jeannerat, 1),  Fleury does teach an angular orientation means (pin guided in a pin housing) for angular orientation in abutment pressure of an edge of an assembly (2) on as support (1). See Fleury, Examiner annotated Fig. 8 and Fig. 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receptacle of Jeannerat to further comprise of an angular orientation means for the angular orientation in abutment pressure of an edge of said assembly on said support, as a matter of simple substitution of parts for adapting the receptacle to accommodate an assembly without holes in its bottom surface, as a known means of fixing a watch during assembly to prevent relative movement between the base and the watch, requiring only routine experimentation without any new or unexpected results.	
Regarding Claim 6, Jeannerat, or Jeannerat, as modified, discloses the receptacle according to Claim 1, as previously discussed above, wherein said receptacle (Jeannerat, 1; Fleury, 1) is a support arranged to receive a said assembly (Jeannerat, 6; Fleury, 2) which is a watch (Fleur, 2), or a watch head (Jeannerat, discloses the work piece as “plates of timepieces” which is construed, under a broadest reasonable interpretation of the instant claim language, as at least part of a “watch head.” See Jeannerat, Paragraph 0009), or a horological movement, or a setting organ, or a balance, or a balance bridge.
Claims 2 and 5 are rejected under, under 35 U.S.C. 103 as obvious over Jeannerat in view of Fleury et al. (CH 711617 A2), in further view of Kiener, et al. (EP 2015148 A1).
Regarding Claim 2, Jeannerat, or Jeannerat, as modified, discloses the receptacle according to Claim 1, as previously discussed above.
Jeannerat, or Jeannerat, as modified, may not explicitly disclose a receptacle identification marking or index or component.
However, Kiener teaches a support receptacle (1), for handling and transporting a horological assembly, comprising of a receptacle (1) identification means such as a passive transponder or a bar code. See Kiener, Paragraph 0012.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receptacle of Jeannerat, or Jeannerat, as modified, to further comprise of an identification marking means, as taught by Kiener, for the purpose of individually identifying a workpiece on a support receptacle so that a user can track what operations and checks that the workpiece has undergone in a mass production, automated assembly environment, as well as in storage thereof.
Regarding Claim 5, Jeannerat, or Jeannerat, as modified, discloses the receptacle according to Claim 1.
Jeannerat, or Jeannerat, as modified, may not explicitly disclose wherein said receptacle forms a pallet, and includes, on the bottom face thereof, gripping means for the cooperation thereof with a palletiser.
However, Kiener teaches a support receptacle (1) comprising of transport pallets (60) and includes, on the bottom face thereof, gripping means (Kiener, outer slot 36 is for maintaining orientation in the pallet; see Fig. 3-4 and Paragraph 0029, Line 410) for the cooperation thereof with a palletiser.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receptacle of Jeannerat, or Jeannerat, as modified, to further comprise of wherein said receptacle forms a pallet, and includes, on the bottom face thereof, gripping means for the cooperation thereof with a palletiser, as taught by Kiener, for the purpose of transporting for the receptacle in an automatic assembly line.
Claims 3-4 are rejected under, under 35 U.S.C. 103 as obvious over Jeannerat in view of Fleury et al.
Regarding Claim 3, Jeannerat, as modified, discloses the receptacle (Jeannerat, 1; Fleury, 1) according to Claim 1, as previously discussed above, wherein said angular orientation means (Jeannerat, 35/36; Fleury, see Examiner annotated Fig. 8) include a pin guided in a pin housing (Fleury, see Examiner annotated Fig. 8) to define an abutment pressure position wherein said spring mechanism (Jeannerat, 11) ensures a good hold of said assembly (Jeannerat, 6; Fleruy, 2), in combination with said locking wedges (Jeannerat, 32/33), the bottom surface whereof bears on said assembly Jeannerat, 6; Fleruy, 2).
Regarding Claim 4, Jeannerat, as modified, discloses the receptacle (Jeannerat, 1; Fleury, 1) according to Claim 1, as previously discussed above, wherein said receptacle (Jeannerat, 1; Fleury, 1) includes interchangeable units (Jeannerat, 32/33/34) bearing said locking wedges (32/33) and pin housings (Jeannerat, 34; Fleury, see Examiner annotated Fig. 8), and which are, each, adapted to a specific type of movement or watch head. See Jeannerat, Paragraph 0014, Line 144.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loeffel et al. (EP 3639972 A1) discloses a universal gripper for time piece washers; Foehrenbach (DE 4407800 A1) discloses workpiece pallet for small round parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723